       Case 5:20-cv-04064-JWL-ADM Document 1 Filed 10/20/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT OF KANSAS


       David Helmstetter,.                                 )
                    Plaintiff,                             )
       v.                                                              20-4064
                                                           ) Case No. ________
       MCON, LLC,                                          )
                    Defendant.                             )


     COMPLAINT FOR VIOLATION OF THE FAIR LABOR STANDARDS ACT &
                 WRONGFUL RETALIATORY DISCHARGE

       Comes Now, David Helmstetter with his complaint seeking damages under the Fair
Labor Standards Act, 29 U.S.C.A. §201 et seq. for wrongful retaliatory discharge seeking
damages at law and in equity as this Court finds just and necessary in this case.

                                     JURISDICTION and VENUE

       1.          The district court has original jurisdiction as to all civil actions arising under the

Constitution and laws of the United States as conferred by 28 U.S.C.A. §1341.

       2.          David Helmstetter. is a Kansas citizen residing in Brown County.

       3.          MCON, LLC is subject to the FLSA as an employer engaged in interstate

commerce and has been subject to an Agency investigation finding violations of FLSA.

                                DESIGNATION OF PLACE OF TRIAL

            4.     Plaintiff designates Topeka, Kansas as place of trial.

                 COUNT 1 – VIOLATIONS OF FLSA FOR OVERTIME & WAGES

       5.          David Helmstetter was employed by MCON, LLC (“MCON”) for over 6 years.

       6.          During those 6 years, despite complaints to management, MCON refused to pay

   overtime engaging in a payroll policy to divide up hours and require more than 40 hours in

   any one section rather than overtime as time and a half for 40 total hours per week in

   violation of 29 USC §207.

                                                      1
   Case 5:20-cv-04064-JWL-ADM Document 1 Filed 10/20/20 Page 2 of 6




   7.      MCON divided work week normal wages into three categories of “Regular”,

“Drive Time”, and “Shop”.

   8.      On June 11, 2020, Helmstetter through Counsel, made a demand for back wages,

overtime, and earned PTO.

   9.      Euhler Law acknowledged the demand on June 22, 2020.

   10.     Unknown to Helmstetter at the time, MCON, MCON not only knew they had

violated FLSA, they were under an investigation by the Department of Labor (“DOL”).

   11.     The DOL investigation found that for the dates of February 23, 2018 through

February 23, 2020, MCON failed to pay $12,025.48.

   12.     Violations of the FLSA by MCON from February 16, 2020 through April 30,

2020 were intentional and are continuing which forced this action.

   13.     Despite being aware of the issue and continued efforts, MCON has failed to remit

proper compensation ignoring the demand despite historical average of shorting $500 a mo.

   14.     Helmstetter claims a 3 year statute of limitations period due to the willful

violations apparent as the investigation concluded violations and no such compensation was

provided from February 16, 2020 through the time of retaliatory and wrongful discharge on

April 29, 2020.

   15.     Helmstetter had negotiated earning more PTO rather than a raise in hourly rate of

pay because his wife had brain cancer.

   16.     Helmstetter is damaged in an amount to be determined for failure to pay earned

wages, failure to pay proper compensation for hours over 40, as such seeks additional

liquidated damages, costs of an action with attorney fees compensable, and equitable relief

under 29 U.S.C.A. §216.



                                             2
   Case 5:20-cv-04064-JWL-ADM Document 1 Filed 10/20/20 Page 3 of 6




             COUNT 2 – WRONGUL & RETALIATORY DISCHARGE

   17.     All facts previously alleged are included by reference, similarly all subsequent

facts and allegations are included in previous Counts as if set forth specifically therein.

   18.     In the fall of 2019, Helmstetter was working in Nebraska and witnessed his

supervisor (AJ) driving a company truck while intoxicated which resulted in damage when

AJ wrecked the truck.

   19.     On the same trip a restraint and hotel sustained property damages by MCON

employees which resulted in the entire MCON crew being kicked out and not allowed to

return.

   20.     I was interviewed in the investigation and told to tell the truth despite my fear of

retaliation in turning in my supervisor.

   21.     I told Tyler Miller and Lindsey that AJ was drunk, that he almost rear ended a

semi truck, and almost sideswiped a car.

   22.     I told Tyler Miller and Lindsey that if a cop had shown up AJ that the cops were

not called because if they would have had a DUI when he wrecked the truck.

   23.     I was afraid of retaliation at the time but assured I needed to tell the truth.

Retaliation did occur and I not only reported it but also requested to be transferred off AJ’s

crew.

   24.     On April 29, 2020 the situation came to a head where I was up with my wife who

was having seizures and as I was making arrangements for her care I texted AJ at

approximately 5:16 a.m. confirming I would be at the job at 7.

   25.     AJ texted back that it was too muddy anyway so not to come in.

   26.     I needed the work so when I found out the crew was working I went which


                                              3
     Case 5:20-cv-04064-JWL-ADM Document 1 Filed 10/20/20 Page 4 of 6




  resulting in being yelled at and fired telling me to return my truck.

      27.    I asked for vacation time to finish out my week.

      28.    Rather, I received a letter date April 30, 2020 claiming I was a no call no show

  therefore was terminated.

      29.    AJ was repeatedly hostile and angry because I cooperated with the investigation

  regarding him being too drunk to drive but also that he was drinking an open can of beer

  while driving me and others in the truck.

      30.    Helmstetter’s cooperation with an investigation which resulted in the reporting of

  drunk driving in a work truck, and drinking on a construction cite are public policy

  exceptions to employment at will so clear as not to be in any doubt.

      31.    Helmstetter has suffered pecuniary damages as a result of the treatment and loss

  of wages and PTO pay in the bank but not received after being fired for ratting the supervisor

  out.

WHEREFORE the Plaintiff seeks the maximum relief allowed by law and equity including

compensatory, statutory penalties, punitive damages; costs, expenses, and attorney fees in an

amount in excess of $75,000; and any other relief this Court deems just and necessary.

DEMAND FOR TRIAL BY JURY


                                                      Respectfully submitted,

                                      THE LAW OFFICE OF DONNA L. HUFFMAN
                                                      By:/ s/ Donna L. Huffman
                                                         Donna L. Huffman (KS 23324)
                                                         PO Box 1
                                                         303 Jefferson Street
                                                         Oskaloosa, KS 66066
                                                         Ph: (785) 840-5259
                                                         dhuffmanlaw@ao.com
                                                         ATTORNEY FOR HELMSTETTER

                                                4
Case 5:20-cv-04064-JWL-ADM Document 1 Filed 10/20/20 Page 5 of 6
Case 5:20-cv-04064-JWL-ADM Document 1 Filed 10/20/20 Page 6 of 6
